Digitally signed by
                                                                              Reporter of Decisions
                            Illinois Official Reports                         Reason: I attest to the
                                                                              accuracy and
                                                                              integrity of this
                                                                              document
                                   Appellate Court                            Date: 2018.01.22
                                                                              13:23:05 -06'00'




        American Federation of State, County, & Municipal Employees, Council 31 v.
          Illinois Labor Relations Board, State Panel, 2017 IL App (5th) 160046



Appellate Court        AMERICAN FEDERATION OF STATE, COUNTY, AND
Caption                MUNICIPAL EMPLOYEES, COUNCIL 31, Petitioner, v. THE
                       ILLINOIS LABOR RELATIONS BOARD, STATE PANEL, and
                       THE STATE OF ILLINOIS DEPARTMENT OF CENTRAL
                       MANAGEMENT SERVICES, Respondents.



District & No.         Fifth District
                       Docket No. 5-16-0046


Filed                  November 8, 2017



Decision Under         Petition for review of order of Illinois Labor Relations Board, State
Review                 Panel, No. S-CA-16-007.



Judgment               Reversed and remanded.


Counsel on             Stephen A. Yokich and George A. Luscombe III, of Dowd, Bloch,
Appeal                 Bennett, Cervone, Auerbach & Yokich, of Chicago, for petitioner.

                       Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
                       Solicitor General, and Frank H. Bieszczat, Assistant Attorney
                       General, of counsel), for respondent Illinois Labor Relations Board,
                       State Panel.

                       Jeffrey S. Fowler and Lawrence J. Weiner, Special Assistant
                       Attorneys General, of Chicago, for other respondent.
     Panel                    JUSTICE CHAPMAN delivered the judgment of the court, with
                              opinion.
                              Justices Goldenhersh and Cates concurred in the judgment and
                              opinion.


                                               OPINION

¶1         The petitioner, the American Federation of State, County, and Municipal Employees,
       Council 31 (AFSCME), appeals a decision of the Illinois Labor Relations Board (ILRB)
       dismissing its unfair labor charge against the State of Illinois Department of Central
       Management Services (CMS). The charge challenged a policy requiring employees to pay
       the entire cost of their health insurance premiums for any pay period during which they go on
       strike, even if they are not on strike for the entire pay period. The charge was dismissed
       without a hearing. AFSCME argues that the ILRB abused its discretion because AFSCME
       presented sufficient evidence to warrant a hearing on its claims that (1) the policy was a
       unilateral change to a term of employment instituted at a time when the parties were in
       negotiations for a new contract and (2) the policy improperly threatened to penalize
       employees for lawfully exercising their right to strike.
¶2         After briefing was complete in this appeal, CMS filed motions asking this court to take
       judicial notice of unrelated proceedings between the same parties pending in other courts. In
       those proceedings, AFSCME argued that the procedures followed by the ILRB violated the
       Open Meetings Act (5 ILCS 120/1 et seq. (West 2014)), which meant that its decision was
       not a final order. In the motions to take judicial notice it filed in this case, CMS argued that
       the position AFSCME took in the other proceedings was contrary to its assertion here that
       this court has jurisdiction. CMS also filed a motion asking this court to remand this matter to
       the ILRB to allow the ILRB to conduct additional proceedings that would eliminate any
       Open Meetings Act problem. Although none of the parties challenge our jurisdiction over
       this matter, the question of our jurisdiction is implicated by CMS’s motions, and we will
       therefore address it. We find that we have jurisdiction to hear this appeal, we grant CMS’s
       motion to take judicial notice, we deny CMS’s motion to remand, and we reverse the
       decision of the ILRB.
¶3         On July 27, 2015, AFSCME filed the unfair labor charge against CMS that forms the
       basis of this appeal. In the charge, AFSCME alleged as follows: In June 2015, while the
       parties were in negotiations for a new collective bargaining agreement, CMS posted a list of
       frequently asked questions (FAQs) on its website. One of the questions concerned the
       payment of health insurance premiums for employees who go on strike. The posted response
       indicated that employees engaged in a strike would be required “to immediately pay the full
       cost of their health insurance” premiums. AFSCME further alleged that the State continues to
       pay its share of the premiums during other types of unpaid absences.
¶4         In the charge, AFSCME argued that the policy set forth in the FAQs response violates
       section 10(a)(1) and section 10(a)(2) of the Illinois Public Labor Relations Act (Labor
       Relations Act) (5 ILCS 315/10(a)(1), (2) (West 2014)). AFSCME argued that the policy
       discriminates against employees for going on strike, an activity protected under the Labor


                                                  -2-
     Relations Act, because it treats striking employees differently from other employees who go
     on unpaid leave.
¶5       Attached to the charge were a printout of the FAQs posted on the CMS website and a
     copy of portions of the State of Illinois employee benefits handbook. The relevant question
     and response read as follows:
                 “Q. Will striking employees still receive health insurance?
                 A. Yes, but striking employees will be responsible for the full cost of their health
             insurance, including the amount normally contributed by the State on behalf of the
             employee. If striking employees miss any day during the pay period due to being on
             strike, they will be sent a bill for the full cost of their coverage.” Employee FAQs,
             State of Illinois, https://www.illinois.gov/employeefaqs/pages/default.aspx (last
             visited Dec. 20, 2017).
     The employee benefits handbook contained rules governing eligibility for the employer
     contribution to health insurance for several types of unpaid leaves of absence. It showed that
     employees remain eligible for the employer contribution to their health insurance premiums
     during many, but not all, types of unpaid leave. It did not address the responsibility for
     paying health insurance premiums when employees go on strike.
¶6       The unfair labor charge was assigned to ILRB member Michael Provines for
     investigation. In July and August of 2015, Provines corresponded by e-mail with attorneys
     from AFSCME and CMS to clarify the issues to be considered. During that correspondence,
     counsel for AFSCME argued that the policy in the FAQs constituted an unfair labor practice
     for three reasons. First, the policy acts as a threat to dissuade employees from striking
     because its message to employees is that if they go on strike, even for one day, they would be
     required to pay the full amount of their health insurance premiums for the entire pay period.
     See 5 ILCS 315/10(a)(1) (West 2014). Second, the policy constitutes a unilateral
     unbargained-for change in a term of employment-health insurance. See 5 ILCS 315/10(a)(4)
     (West 2014); Vienna School District No. 55 v. Illinois Educational Labor Relations Board,
     162 Ill. App. 3d 503, 506-07 (1987) (citing National Labor Relations Board v. Katz, 369 U.S.
736, 743-47 (1962)). Third, the policy discriminates against employees who go on strike
     because other employees on unpaid leaves of absence do not have to pay the employer’s
     share of their health insurance premiums. See 5 ILCS 315/10(a)(2) (West 2014).
¶7       On September 15, 2015, CMS sent a letter to Provines that served as its response to the
     unfair labor charge. It argued that communicating its policy to its employees is protected as
     free speech under section 10(c) of the Labor Relations Act. See 5 ILCS 315/10(c) (West
     2014). CMS also argued that the policy is not an unfair labor practice. CMS noted that an
     employer is not required to subsidize a strike. It pointed out that, consistent with this
     principle, the reply to another FAQs on the website indicates that striking workers would not
     be paid during a strike, a policy the union does not challenge. CMS argued that the policy
     concerning health insurance premiums was no different from the policy concerning wages.
     Finally, CMS argued that the policy expressed in the FAQs was not a new policy and
     therefore did not change a term or condition of employment during contract negotiations. In
     support of this argument, CMS alleged that during a 2004 strike by employees of
     Northeastern Illinois University, the policy was applied to those striking workers. Attached
     as an exhibit was a chart of the “pay codes” used by CMS for various types of leaves of
     absence, including strikes. The chart indicates that striking employees are “100%

                                                -3-
       responsible” for their health insurance premiums. It does not address whether those
       employees are responsible for their entire premiums only for the duration of the strike or for
       the remainder of the pay period as well.
¶8         In further e-mail correspondence, Provines asked counsel for CMS whether employees
       are coded as “on strike” for the entire pay period, regardless of how many days they are on
       strike, and, if so, why. Counsel indicated that the pay codes apply to entire pay periods,
       regardless of the duration of the strike. He explained that it was “practically impossible” for
       the payroll system to prorate health insurance premiums. He noted that other pay codes for
       unpaid leaves of absence are handled the same way.
¶9         Provines forwarded the pleadings and correspondence to Executive Director Melissa
       Mlynski, who issued a decision and recommended order on October 27, 2015. She found that
       negotiations for a new collective bargaining agreement began in February 2015 and that the
       FAQs response was first posted in June 2015. She further found that the employees
       represented by AFSCME in the affected bargaining units were not then on strike and had
       never gone on strike. She also noted that, although AFSCME never filed an amended charge,
       CMS had actual notice of all three of its arguments. She therefore considered all three.
¶ 10       Mlynski first analyzed AFSCME’s contention that the policy discriminates against
       employees for engaging in a strike, a protected activity under the Labor Relations Act. See 5
       ILCS 315/10(a)(2) (West 2014). She explained that to prevail on such a claim, the union
       must show that the employees actually engaged in protected activity (such as a strike), that
       the employer was aware of their activity, and that the employer took an adverse action
       against the employees. She concluded that because the bargaining units at issue had never
       gone on strike and the policy had never been applied to them, AFSCME’s charge failed to
       state a claim under section 10(a)(2).
¶ 11       Mlynski next considered AFSCME’s claim that CMS made a unilateral change to a term
       of employment when it announced the policy in the FAQs. She noted that AFSCME, as the
       charging party, had the burden of showing at least some evidence that CMS had unilaterally
       changed a term of employment in order to be entitled to a hearing on this issue. Pointing to
       CMS’s assertion that the 2004 Northeastern Illinois University strike was handled in the
       manner described in the FAQs, she found that AFSCME did not present sufficient evidence
       to warrant a hearing on this issue.
¶ 12       Finally, Mlynski considered AFSCME’s claim that the policy violates section 10(a)(1) by
       threatening or dissuading employees from striking. In rejecting this claim, she pointed to the
       State’s policy of not paying the salaries of striking employees while they are on strike, a
       policy the union did not challenge. She found that the policy concerning health insurance
       premiums was no different from this policy. She concluded that the unfair labor charge
       should be dismissed without a hearing.
¶ 13       On November 9, AFSCME filed an appeal with the ILRB. AFSCME conceded that its
       claim of discrimination under section 10(a)(2) was not ripe for decision because the policy
       had not been applied to its members. It argued, however, that there was at least sufficient
       evidence to raise questions on both of its other claims. First, AFSCME pointed out that it
       would be an unfair labor practice under section 10(a)(1) to penalize striking employees by
       refusing to pay their salaries for an entire pay period, rather than just during the strike. It
       argued that the policy at issue was analogous to such a practice. Second, AFSCME argued
       that there was a genuine issue of fact concerning whether the FAQs constituted a change in

                                                  -4-
       policy during contract negotiations, an unfair labor practice under section 10(a)(4). In support
       of this argument, AFSCME alleged that CMS did not communicate this policy to the union
       or its members prior to posting it online. AFSCME also alleged that its research showed that
       during the 2004 Northeastern Illinois University strike, no faculty members were billed for
       the employer’s share of their health insurance premiums and that nontenure track faculty
       members were reimbursed for improper deductions after the strike ended. AFSCME argued
       that a hearing was necessary to resolve both of its claims.
¶ 14       On December 15, 2015, the ILRB voted to adopt the decision of Executive Director
       Mlynski. This vote took place at a meeting of the ILRB’s State Panel that was open to the
       public. On January 22, 2016, the ILRB issued a written decision adopting Mlynksi’s decision
       and dismissing the unfair labor charge. AFSCME timely filed a petition for review with this
       court.
¶ 15       This matter was fully briefed and ready to proceed to oral argument by December 2016.
       On December 6, CMS filed a motion, asking us to take judicial notice of an appeal pending
       in the Fourth District involving the same parties. Two days later, CMS filed another motion,
       asking us to take judicial notice of two additional proceedings involving the same
       parties—an appeal in the First District and a petition filed by AFSCME in the Cook County
       circuit court. In those matters, all of which involved a single decision of the ILRB, AFSCME
       asserted that the decision was not a valid final administrative decision because the ILRB’s
       procedures violated the Open Meetings Act. CMS argued in the motions it filed in this case
       that because the ILRB followed the same procedure in this case that it followed there, the
       position taken by AFSCME in those proceedings is at odds with its invocation of our
       jurisdiction in this case.
¶ 16       On December 21, 2016, CMS filed a motion, asking this court to remand this matter to
       the ILRB without considering the merits. CMS stated that it took no position on the Open
       Meetings Act argument raised by AFSCME in the other proceedings. However, CMS argued
       that in light of the unsettled Open Meetings Act question, the interest of judicial economy
       would be best served by remanding the matter to the ILRB to allow it to hold additional
       proceedings that would eliminate any Open Meetings Act problem. Both AFSCME and the
       ILRB opposed the motion to remand.
¶ 17       We heard oral argument in this case in April 2017. At that time, we asked all three parties
       to provide us with supplemental arguments on the questions of jurisdiction and the motion
       for remand. We note that none of the parties have argued that we lack jurisdiction.
       Nevertheless, we have an obligation to independently consider our jurisdiction, even if it is
       not challenged by the parties, and we must dismiss the appeal if we do not have jurisdiction
       to decide it. See Fligelman v. City of Chicago, 264 Ill. App. 3d 1035, 1037 (1994). We will
       therefore address the question. We turn now to the issues raised by CMS’s motions.
¶ 18       We first consider the two motions to take judicial notice. A court may take judicial notice
       of documents in the records of other courts or administrative tribunals. NBD Highland Park
       Bank, N.A. v. Wien, 251 Ill. App. 3d 512, 520 (1993) (citing May Department Stores Co. v.
       Teamsters Union Local No. 743, 64 Ill. 2d 153, 159 (1976)). We therefore grant both motions
       and take judicial notice of the proceedings CMS identified.
¶ 19       As we mentioned earlier, all three proceedings involved one decision of the ILRB. There,
       each of the parties filed an unfair labor charge against the other party. The two charges were
       consolidated for a hearing before an administrative law judge (ALJ). The ALJ issued a

                                                  -5-
       lengthy decision and recommended order. Both parties appealed different portions of that
       decision to the ILRB. The ILRB did not adopt the ALJ’s decision in its entirety. Instead, it
       voted to adopt only certain portions of the ALJ’s order. The vote took place at a hearing that
       was open to the public.
¶ 20       CMS filed a petition for review with the Fourth District almost immediately, before the
       ILRB issued a written order. AFSCME filed a motion to dismiss, arguing primarily that the
       decision of the ILRB was not a final and reviewable decision because no written decision had
       been issued. See 5 ILCS 315/11(c), (e) (West 2014). AFSCME further argued that in order
       for a written decision of the ILRB to be a final and reviewable decision, the ILRB must
       comply with the requirements of the Open Meetings Act. AFSCME argued that to comply
       with the Open Meetings Act, the ILRB would need to vote on the final written order at a
       meeting open to the public. See Baldermann v. Board of Trustees of the Police Pension Fund,
       2015 IL App (1st) 140482, ¶ 37; Howe v. Retirement Board of the Firemen’s Annuity &
       Benefit Fund, 2013 IL App (1st) 122446, ¶ 32. It is this latter argument that CMS calls to our
       attention in its motions.
¶ 21       A few weeks after CMS filed its petition for review in the Fourth District, the ILRB
       issued its written decision. It did not hold an additional public hearing to vote on that
       decision. AFSCME then filed a petition for injunctive relief in Cook County, arguing that
       this procedure violated the Open Meetings Act. See 5 ILCS 120/3(a) (West 2014) (providing
       that any individual may bring a civil action seeking relief for violations of the Open Meetings
       Act). AFSCME also filed its own petition for review in the First District, addressing the
       merits of the ILRB’s decision in case it does not prevail on its Open Meetings Act argument.
       The First District appeal was subsequently transferred to the Fourth District and consolidated
       with the appeal previously filed there. The consolidated appeal remains pending.
¶ 22       Before turning to the question of jurisdiction, a brief explanation of the rationale
       underlying AFSCME’s Open Meetings Act argument will be helpful. The statutory definition
       of a “public body” includes administrative agencies of the State, thus the ILRB is a public
       body subject to the requirements of the Open Meetings Act. See 5 ILCS 120/1.02 (West
       2014). The Open Meetings Act requires that all meetings of public bodies be open to the
       public, with certain exceptions. 5 ILCS 120/2(a) (West 2014). Under one exception, a public
       body may hold a closed meeting to consider the evidence and testimony that was presented in
       an open meeting, “provided that the body prepares and makes available for public inspection
       a written decision setting forth its determinative reasoning.” 5 ILCS 120/2(c)(4) (West 2014).
       Public bodies must take all final actions in open meetings. 5 ILCS 120/2(e) (West 2014).
¶ 23       Here, the ILRB held a public meeting to consider AFSCME’s appeal of the executive
       director’s recommended order. It voted at that meeting to adopt her decision in its entirety.
       However, ILRB members signed a written decision adopting her recommended dismissal
       order at a closed hearing. That decision sets forth the procedural history of the matter and
       states that the ILRB upholds the executive director’s dismissal “for the reasons stated
       therein”; it does not include independent findings of fact or conclusions of law. Essentially
       the same procedure was followed in the Fourth District proceedings. There, however, the
       ILRB did not adopt all of the findings of the ALJ. Thus, presumably, the written decision
       signed by board members included a recitation of which findings it was adopting.
¶ 24       In the motion to dismiss AFSCME filed in the Fourth District, it cited two cases in which
       panels of the First District found that, at least in some circumstances, signing a final written

                                                  -6-
       decision at a closed meeting violates the Open Meetings Act even if it is done after a vote is
       taken at an open meeting. See Baldermann, 2015 IL App (1st) 140482, ¶ 37; Howe, 2013 IL
       App (1st) 122446, ¶¶ 25-26. Both panels held that the underlying administrative actions were
       not valid final decisions. Baldermann, 2015 IL App (1st) 140482, ¶ 39; Howe, 2013 IL App
       (1st) 122446, ¶ 32. We note that both cases involved additional procedural irregularities that
       supported the panels’ decisions. Baldermann, 2015 IL App (1st) 140482, ¶¶ 35-36; Howe,
       2013 IL App (1st) 122446, ¶ 32. However, the Howe court used broad language in holding
       “that the written decision must be prepared and provided to each board member at or before
       the time the Board votes to take a final action.” Howe, 2013 IL App (1st) 122446, ¶ 25; see
       also Baldermann, 2015 IL App (1st) 140482, ¶ 37 (following Howe on this point). Both
       panels concluded that, as a result, they lacked jurisdiction to review the decisions.
       Baldermann, 2015 IL App (1st) 140482, ¶ 39; Howe, 2013 IL App (1st) 122446, ¶ 32.
¶ 25        As stated previously, AFSCME argued in the Fourth District that the ILRB ruling at issue
       was not a valid final administrative decision under Baldermann and Howe, thereby depriving
       the appellate court of jurisdiction to consider the appeal filed there by CMS. Accepting this
       argument and applying it to this case would mean that we do not have jurisdiction over this
       case either.
¶ 26        We need not determine whether the procedure followed in this case fully complied with
       the Open Meetings Act. For the reasons that follow, we find that, even assuming the
       proceedings did not fully comport with the Open Meetings Act’s requirements, the ILRB’s
       decision was a final administrative decision, and it was not inherently null and void.
¶ 27        The Open Meetings Act provides two alternative mechanisms for individuals to seek
       redress for violations (or anticipated violations) of its requirements. Any individual may file
       a petition in court, alleging that a public body has not complied with the requirements of the
       Open Meetings Act or that there is probable cause to believe a public body will hold
       proceedings that do not comply. 5 ILCS 120/3(a) (West 2014). The trial court has the
       discretion to “grant such relief as it deems appropriate.” 5 ILCS 120/3(c) (West 2014). The
       court has the authority to declare “null and void any final action taken at a closed meeting in
       violation” of the Open Meetings Act. Id. However, that is not the only type of relief the court
       may grant. It can instead grant an injunction barring future violations or order the public
       body to make the minutes of any closed meetings available to the public. Id. As an
       alternative, any individual seeking redress for a violation may file a request for review with a
       “Public Access Counselor,” established as part of the office of the Attorney General. 5 ILCS
       120/3.5(a) (West 2014). After review, the Attorney General must issue a binding opinion. If
       the Attorney General concludes that a violation has occurred, the opinion can direct the
       public body to take appropriate action. 5 ILCS 120/3.5(e) (West 2014).
¶ 28        As these procedures indicate, administrative actions taken in violation of the Open
       Meetings Act are ordinarily voidable; they are not automatically void. That is, a declaration
       that an action or decision is null and void is a remedy that must be requested and granted.
       Moreover, declaring an action or decision null and void is considered an “extreme remedy”;
       it is not a remedy that will be granted in all cases. See People ex rel. Graf v. Village of Lake
       Bluff, 321 Ill. App. 3d 897, 908 (2001), rev’d on other grounds, 206 Ill. 2d 541, 544 (2003).
¶ 29        Likewise, we do not believe that a failure to comply with the requirements of the Open
       Meetings Act will ordinarily prevent an administrative decision from being deemed “final.”
       In this regard, we note that the circumstances before us are markedly different from those

                                                  -7-
       involved in Howe and Baldermann. As noted earlier, those cases involved multiple
       procedural flaws in addition to the fact that the final written orders were signed in closed
       meetings. In Howe, a member of a board considering an injured paramedic’s application for
       duty disability benefits made a motion to grant the application, and the board voted against
       that motion. However, there was no indication that the board members ever actually voted on
       a motion to deny the application before issuing a written decision denying the benefits.
       Howe, 2013 IL App (1st) 122446, ¶¶ 13-14. In Baldermann, the agency’s written decision
       did not include all of the findings it was required to make. Baldermann, 2015 IL App (1st)
140482, ¶ 36. While these flaws may have justified finding that the administrative decisions
       at issue in those cases were not final decisions, we do not believe the same result is warranted
       here.
¶ 30        We express no opinion on whether the procedures followed in this case violated the Open
       Meetings Act. We also express no opinion on whether a declaration voiding the decision
       would be an appropriate remedy in the event that the ILRB’s procedures were found to
       violate that Act. We conclude only that the decision of the ILRB constitutes a final
       administrative decision, which we have jurisdiction to review.
¶ 31        We next consider CMS’s motion to remand this matter to the ILRB without first
       addressing the merits. CMS notes that AFSCME itself cannot challenge the validity of the
       decision under the Open Meetings Act because the 60-day time limit for doing so has passed.
       See 5 ILCS 120/3(a), 3.5 (West 2014). However, it points out that any individual may file a
       request for review with the public access counselor within 60 days after discovering the
       violation of the Open Meetings Act as long as the individual does so within two years after
       the alleged violation occurred. 5 ILCS 120/3.5(a) (West 2014). Under this provision, CMS
       contends, any union members or member of the public who was not previously aware of the
       decision could file a request for review up until January 22, 2018. CMS further contends that
       if such a request is successful, the Attorney General could nullify the ILRB’s January 2016
       decision, which would make our decision in this case moot. We are not persuaded.
¶ 32        CMS’s argument in favor of remand is based upon multiple layers of speculation. It
       requires us to assume that (1) some individual will file a request for review, (2) the Attorney
       General will find that a violation has occurred, and (3) the extreme remedy of declaring the
       decision null and void will be imposed. Each of these possibilities is highly speculative. We
       decline to remand this matter to the ILRB on the basis of speculative possibilities.
¶ 33        We now turn our attention to the merits of AFSCME’s petition for review. AFSCME
       argues that it presented sufficient evidence to warrant a hearing on both its claim that CMS
       committed an unfair labor practice under section 10(a)(4) of the Labor Relations Act by
       unilaterally changing a term of employment and its claim that CMS committed an unfair
       labor practice under section 10(a)(1) by threatening to require employees who go on strike
       for any part of a pay period to pay the employer’s share of their health insurance premiums
       for the entire pay period. Both CMS and the ILRB argue that the ILRB properly exercised its
       discretion in reaching the opposite conclusions and that the FAQs posting was protected as
       free speech under section 10(c). CMS also argues that AFSCME forfeited its claims of
       section 10(a)(1) and section 10(a)(4) violations because it did not amend its charge to include
       those claims. We agree with AFSCME.
¶ 34        Our standard of review is informed by the fact that this matter was dismissed at the
       investigatory stage. Under the Labor Relations Act, when the ILRB receives an unfair labor

                                                  -8-
       charge, its first duty is to investigate the charge to determine whether a hearing is warranted.
       5 ILCS 315/11(a) (West 2014); Michels v. Illinois Labor Relations Board, 2012 IL App (4th)
110612, ¶ 44. At this stage, the role of the ILRB is similar to that of a grand jury—that is, it
       may call witnesses, assess their credibility, and draw reasonable inferences from the evidence
       in order to determine whether there is sufficient evidence to warrant a hearing. Michels, 2012
IL App (4th) 110612, ¶ 44. If the ILRB finds any issues of fact or law sufficient to require a
       hearing, it issues a complaint setting forth those issues. Id. The matter then proceeds to a
       hearing. 5 ILCS 315/11(a) (West 2014). If the ILRB does not find that the charge presents
       issues that warrant a hearing, it will dismiss the charge. Michels, 2012 IL App (4th) 110612,
       ¶ 44.
¶ 35        Where, as here, the ILRB dismisses an unfair labor charge because it finds insufficient
       evidence to warrant a hearing, we review its decision under the deferential
       abuse-of-discretion standard. Id. ¶ 45. We will find an abuse of discretion if the ILRB’s
       decision is arbitrary, “exceed[s] the bounds of reason,” or “ignore[s] recognized principles of
       law.” American Federation of State, County & Municipal Employees v. Schwartz, 343 Ill.
       App. 3d 553, 559 (2003). As in all administrative review cases, the findings of fact
       supporting the dismissal order are considered prima facie true and correct, and we will not
       set them aside unless they are against the manifest weight of the evidence. Abrahamson v.
       Illinois Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992).
¶ 36        In assessing whether the ILRB ignored recognized principles of law, however, our review
       is somewhat less deferential. Although we generally accord deference to the ILRB’s
       interpretation of the statutes it administers, we are not required to accept its interpretation.
       City of Burbank v. Illinois State Labor Relations Board, 128 Ill. 2d 335, 345 (1989). We also
       note that, due to the parallels between section 10 of the Labor Relations Act (5 ILCS 315/10
       (West 2014)) and section 8 of the National Labor Relations Act (29 U.S.C. § 158 (2012)), we
       may consider federal administrative and judicial circumstances interpreting the National
       Labor Relations Act. City of Burbank, 128 Ill. 2d at 345. With these principles in mind, we
       turn to the contentions of the parties.
¶ 37        We will first address CMS’s forfeiture argument. CMS contends that AFSCME forfeited
       arguments on both its section 10(a)(1) and section 10(a)(4) claims because the charge was
       not amended to include these claims. We disagree.
¶ 38        The Labor Relations Act gives the ILRB, its members, and hearing officers appointed by
       the ILRB the discretion to amend an unfair labor complaint at any time before a final
       decision is issued. 5 ILCS 315/11(a) (West 2014). Such amendments may be made either on
       the motion of a party or sua sponte. Forest Preserve District v. Illinois Labor Relations
       Board, 369 Ill. App. 3d 733, 746 (2006) (citing 80 Ill. Adm. Code 1220.50(f) (2003)). The
       complaint may be amended to add allegations not included in the original charge “ ‘so long
       as the added allegations are closely related to the original charge, or grew out of the same
       subject matter during the pendency of the case.’ ” Id. at 746-47 (quoting Service Employees
       International Union, Local 73, 20 PERI ¶ 85 (ILRB State Panel 2004)). The complaint may
       be amended to conform to evidence presented if the amendment would not cause prejudice to
       any party. Id. We note that the instant case was dismissed without a complaint being issued,
       but we believe the same principles apply to the ILRB’s decision to consider all three issues.
¶ 39        In this case, we find that the allegations of all three claims are closely related to the
       allegations in the original charge and all three claims involve the same underlying set of

                                                  -9-
       circumstances. The charge cited both section 10(a)(1) and section 10(a)(2), but did not cite
       section 10(a)(4). Also, the charge did not specifically allege that the policy of requiring union
       members to pay the employer’s share of their premiums for any entire pay period in which
       they go on strike constituted a unilateral change or that it acted as a threat against striking,
       although it did allege that the policy was posted online at a time when the parties were
       negotiating a new collective bargaining agreement and, as noted, the existence of the policy
       itself was a key part of all three claims.
¶ 40        We also find that CMS was not prejudiced by Executive Director Mlynski’s decision to
       consider all three claims. As she noted in her recommended order, CMS had actual notice of
       the claims. Significantly, CMS responded to all three arguments during the administrative
       proceedings.
¶ 41        We note that the authority cited by CMS in support of its forfeiture argument is
       distinguishable. See Fraternal Order of Police, Chicago Lodge No. 7 v. Illinois Labor
       Relations Board, 2011 IL App (1st) 103215, ¶¶ 27-30. There, the First District upheld the
       ILRB’s finding that a union forfeited a claim. The union never asked for the complaint to be
       amended to include the claim, and its attorney objected to hearing testimony related to that
       claim, arguing that the testimony was not relevant because the claim was not at issue. Id.
       ¶¶ 29-30. The First District found that the union forfeited the claim by objecting to the
       testimony. Id. ¶ 30. We therefore reject CMS’s forfeiture argument, and we find that the
       ILRB properly exercised its discretion in considering all three claims. We turn now to
       AFSCME’s contentions.
¶ 42        We will next consider AFSCME’s contention that the ILRB abused its discretion by
       dismissing the unfair labor charge because the charge raised a factual question concerning
       whether the policy described in the FAQs amounted to a unilateral change to a term or
       condition of employment during contract negotiations. We agree.
¶ 43        The applicable law is not in dispute. The Labor Relations Act requires public employers
       and unions to bargain collectively over the terms and conditions of employment. 5 ILCS
       315/7 (West 2014). Refusal by either party to bargain in good faith constitutes an unfair labor
       practice. 5 ILCS 315/10(a)(4), (b)(4) (West 2014). An employer violates this requirement—
       and therefore commits an unfair labor practice—when it makes a unilateral change to a term
       or condition of employment that is the subject of collective bargaining while the parties are
       involved in contract negotiations. Katz, 369 U.S. at 743-47; Vienna School District, 162 Ill.
       App. 3d at 506. In this case, there is no dispute that health insurance is a term of employment
       that is covered under the parties’ collective bargaining agreements. The question is whether
       the policy described in the FAQs represents a change in policy that occurred during contract
       negotiations. More precisely, the question is whether the policy existed before it was posted
       on the website, which undisputedly occurred while the parties were negotiating a new
       contract.
¶ 44        On the record before us, there is little evidence on this question and no evidence that
       resolves the question. The record consists of the unfair labor charge, the parties’ e-mail
       correspondence with the board member investigating the charge, CMS’s letter responding to
       the charge, and the exhibits submitted by each party. AFSCME alleged that the policy was
       first communicated to it when the FAQs were posted in June 2015. CMS did not dispute this
       allegation. It alleged that the policy existed prior to being posted in the FAQ section of the
       website, regardless of whether AFSCME or its members were aware of the policy. CMS

                                                  - 10 -
       further alleged that the policy was previously followed during a strike by employees of
       Northeastern Illinois University, while AFSCME alleged that its research showed that the
       policy was not followed during that strike. Neither party provided any documentation to
       support its allegations concerning the 2004 strike.
¶ 45       The only documentary evidence in the record on this question is the chart of pay codes
       submitted by CMS and a section of the employee benefits handbook submitted by AFSCME.
       As noted earlier, the chart of pay codes shows that striking employees were previously
       responsible for paying 100% of their health insurance premiums during a strike.
       Significantly, however, the chart is silent as to any employee responsibility for health
       insurance premiums during the remainder of any pay period in which employees strike. The
       employee benefits handbook does not address the health insurance benefits of striking
       workers at all. Thus, the documentary evidence available does not conclusively answer the
       salient question.
¶ 46       We note that apparently Michael Provines, the board member who investigated the claim,
       did not find these documents conclusive either. As we discussed earlier, he asked CMS’s
       attorney whether the pay code for striking workers applied only during the strike or for the
       remainder of the pay period. The question was necessary precisely because the answer could
       not be found in the available evidence. Counsel asserted in response that the code had always
       applied the entire pay period, even if a strike lasted only one day. However, the allegation of
       a party’s attorney in an e-mail is not evidence. For these reasons, we believe the ILRB’s
       finding that there was no question of fact to be resolved was against the manifest weight of
       the evidence.
¶ 47       We acknowledge that, as noted earlier, the ILRB has authority to hear the testimony of
       witnesses and make credibility determinations during the investigatory stage. See Michels,
       2012 IL App (4th) 110612, ¶ 44. Here, however, no witnesses testified, neither party made
       allegations that were inherently implausible, and the limited documentary evidence available
       was inconclusive. Under these circumstances, there was nothing upon which a reasonable
       fact finder could base a credibility determination, and in fact, the administrative decision did
       not include any explicit credibility determinations. For these reasons, we believe it was
       arbitrary, and therefore unreasonable, to accord more credence to the allegations of CMS
       than those of AFSCME.
¶ 48       Finally, we acknowledge that AFSCME had the burden of demonstrating that there was
       enough evidence to warrant a hearing on this issue. However, it is difficult to prove a
       negative. Thus, expecting a union to be able to produce evidence of the nonexistence of an
       employer’s policy not previously communicated to it without additional, more formal
       proceedings is likewise unreasonable. For these reasons, we find that the ILRB abused its
       discretion in failing to find that there is a question of fact to be resolved that warrants a
       hearing.
¶ 49       We next consider AFSCME’s argument that the policy acts as a threat to dissuade
       employees from striking. AFSCME argues that the ILRB ignored recognized principles of
       law in concluding that the policy was not coercive and dismissing the claim. We agree.
¶ 50       Under section 10(a)(1) of the Labor Relations Act, it is an unfair labor practice for an
       employer “to interfere with, restrain[,] or coerce public employees in the exercise” of any
       right protected under the Labor Relations Act, including the right to strike. 5 ILCS
       315/10(a)(1) (West 2014). An employer’s message or conduct is “coercive” within the

                                                  - 11 -
       meaning of this provision if it “ ‘reasonably tends to coerce employees in the exercise of their
       rights, regardless of whether it does, in fact, coerce.’ ” Chicago Transit Authority v. Illinois
       Labor Relations Board, 386 Ill. App. 3d 556, 572-73 (2008) (quoting National By-Products,
       Inc. v. National Labor Relations Board, 931 F.2d 445, 451 (7th Cir. 1991)). The question is
       whether, in light of all of the surrounding circumstances, employees could reasonably
       conclude that their employer is threatening them with economic reprisal in the event of a
       strike. National Labor Relations Board v. Brookwood Furniture, 701 F.2d 452, 459 (5th Cir.
       1983).
¶ 51       Here, the ILRB found that the policy at issue might dissuade employees from engaging in
       a strike. It found, however, that the policy was not coercive because it was similar to CMS’s
       policy of not paying the salaries of striking employees during a strike, a policy which was not
       challenged by AFSCME. This conclusion overlooks a crucial distinction between the two
       policies—the policy concerning salaries is limited to the duration of the strike, while the
       policy concerning health insurance premiums is not. This difference is significant because an
       employer is not required to subsidize a strike. Thus, withholding wages and benefits during a
       strike generally does not constitute an unfair labor practice. See In re General Electric Co.,
       80 N.L.R.B. 510, 511 (1948). The issue in this case is the denial of a benefit before and after
       a strike.
¶ 52       The National Labor Relations Board (NLRB) addressed a far more analogous situation in
       In re Pride Ambulance Co., 356 N.L.R.B. 1023 (2011). There, an employer sent a notice to
       striking employees, informing them that it would stop paying its share of their health
       insurance premiums if they did not return to work. The notice further informed them that
       unless they returned to work or purchased coverage under COBRA, they would be subject to
       “re-enrollment requirements,” including a 90-day waiting period during which they would
       have no coverage. Id. at 1024. The NLRB held that by threatening to impose the 90-day
       waiting period, the employer violated section 8(a)(1) of the National Labor Relations Act (29
       U.S.C. § 158(a)(1) (2006)). Pride Ambulance, 356 N.L.R.B. at 1028. The NLRB noted that
       “decades of Board precedent” supported its holding. Id. at 1026. In particular, it pointed to its
       prior decision in In re Cone Brothers Contracting Co., 158 N.L.R.B. 186 (1966). There, the
       NLRB explained that “ ‘strike activity does not entail acceptance after the strike of a smaller
       quantum of vested job rights and privileges.’ ” (Emphasis omitted.) Pride Ambulance, 356
N.L.R.B. at 1027 (quoting Cone Brothers Contracting, 158 N.L.R.B. at 188). It also looked
       to precedent in emphasizing that imposing a waiting period for health insurance coverage on
       employees who return from a strike “ ‘unjustly penalize[s] strikers’ ” for going on strike. Id.
       (quoting In re Ace Tank & Heater Co., 167 N.L.R.B. 663, 664 (1967)). The NLRB thus
       concluded that withholding a benefit from employees who return to work after a strike is
       unlawful and threatening to do so constitutes an unfair labor practice under the federal
       counterpart of our section 10(a)(1). Id. at 1028.
¶ 53       Both CMS and the ILRB argue that Pride Ambulance and the cases cited therein are
       distinguishable from the instant case. CMS argues that those cases are distinguishable
       because they involve the denial of “accrued benefits.” See In re Texaco, Inc., 285 N.L.R.B.
241, 245-46 (1987) (explaining the requirement of proof that a benefit is accrued on the date
       on which it is denied); but see Conoco, Inc. v. National Labor Relations Board, 740 F.2d 811,
       814 n.2 (10th Cir. 1984) (noting that “It is not altogether clear whether accrual versus
       non-accrual of a benefit is the key to analyzing these cases.”). CMS explains that health


                                                  - 12 -
       insurance benefits for State employees are not “accrued” because an employee is eligible for
       health insurance coverage the day he or she begins working for the State and ceases to be
       eligible the day the employee stops working for the State.
¶ 54       We reject the contention that this feature makes Pride Ambulance distinguishable for two
       reasons. First, the test for whether a benefit is “accrued” is simply whether it is “due and
       payable” at the time it is denied. Conoco, 740 F.2d at 815; Texaco, 285 N.L.R.B. at 245.
       Second, as the NLRB explained in Pride Ambulance, the distinction between accrued and
       nonaccrued benefits is relevant only where the employer is withholding a benefit or
       threatening to withhold benefits during a strike. Pride Ambulance, 356 N.L.R.B. at 1027.
¶ 55       Similarly, the ILRB argues that these cases are distinguishable because the policies in
       those cases were communicated in the context of ongoing labor disputes. We agree that this
       is a relevant factor in determining whether employees would reasonably feel coerced. See
       Brookwood Furniture, 701 F.2d at 460 (noting that statements found to be coercive were
       made “in the context of ‘a vigorous *** antiunion campaign’ ”). We do not agree that this
       difference constitutes a bright line rule, however. Such a holding would absolve employers of
       otherwise-unlawful threats to withhold benefits from employees before or after a strike as
       long as they announce the policy at a time when a strike is not imminent. Such a result is
       untenable.
¶ 56       We acknowledge, however, that there are differences between the circumstances involved
       in Pride Ambulance and those involved in this case. The consequences of the re-enrollment
       period at issue in Pride Ambulance were potentially dire. There, striking employees who
       returned to work after the strike were without coverage for a three-month period. A serious
       injury or illness during that period could have catastrophic consequences. Here, CMS would
       continue to maintain employees’ insurance, but would bill them for the portion of the
       premiums it normally pays. In addition, as we have just discussed, the policy here was not
       announced in the midst of a labor dispute. All of these circumstances are relevant in
       assessing the coercive nature of the policy. See Brookwood Furniture, 701 F.2d at 459. Here,
       however, the ILRB did not assess the coercive tendency of the policy. Instead it found that
       announcing the policy could not be construed as a threat because it was no different from
       informing employees that they would not be paid during a strike. In short, the ILRB
       overlooked the distinction between informing employees that a benefit will be lawfully
       withheld during a strike and threatening to unlawfully withhold a benefit from employees
       before and after a strike. We find that by ignoring this distinction, the ILRB ignored a
       recognized principle of law.
¶ 57       Finally, we consider the argument of CMS and the ILRB that CMS’s announcement of its
       policy was protected as free speech under section 10(c) of the Labor Relations Act (5 ILCS
       315/10(c) (West 2014)). That section provides that it is not an unfair labor practice for an
       employer to express “any views, argument, or opinion” as long as “such expression contains
       no threat of reprisal or force or promise of benefit.” Id. Typically, this provision and its
       federal counterpart are implicated when an employer or one of its agents expresses an
       opinion about the negative impacts the employer predicts might flow from unionization or a
       strike. See, e.g., National Labor Relations Board v. Gissel Packing Co., 395 U.S. 575, 616-19
       (1969); National Labor Relations Board v. River Togs, Inc., 382 F.2d 198, 202 (2d Cir. 1967);
       Metropolitan Alliance of Police, Chapter No. 357, 27 PERI ¶ 9 (ILRB State Panel 2011).
       Here, CMS did not express any opinions. Rather, it announced its own policy, and AFSMCE

                                                - 13 -
       has alleged that the policy itself acts as a threat against going on strike. If AFSCME
       ultimately prevails on its claim, section 10(c) will not provide a defense.
¶ 58       For the foregoing reasons, we grant CMS’s two motions to take judicial notice of other
       proceedings, we deny CMS’s motion to remand this matter to the ILRB for another public
       vote on its existing decision, we reverse the order of the ILRB dismissing the unfair labor
       charge without a hearing, and we remand for further proceedings.

¶ 59      Reversed and remanded.




                                                - 14 -